COLLINS, J.
(dissenting).
I am also compelled to dissent. The purpose of the statute, if it has any at all, is to confer equal rights upon the colored man in all public places. It expressly provides that colored persons shall have equal accommodations, advantages, privileges and facilities at all inns, hotels and restaurants, and “other places of public resort, refreshment, accommodation, or entertainment.” In view of this positive enactment, would it be held that an inn or an hotel, or a restaurant, in which liquors are kept for the express purpose of serving at the tables when called for, could lawfully refuse to furnish those articles to a man, properly seated at table, because of his color? I think not; and, if so, it seems as if the saloon is to be regarded as a sort of sanctuary, not to be profaned by the admission and entertainment of the colored man. I am quite sure that all of the objections urged against the mingling of the races in the saloon are equally as potent when the same people are brought together in any place where liquors are served as a beverage. I am decidedly of the opinion that the saloon is one of the “other places of public resort, refreshment, accommodation or entertainment” mentioned in the law. If it is not, what place is?